                                              The Law Offices Of


                             J o s e p h A. B o n d y
                                         USDC SDNY
                                         DOCUMENT                               1776 Broadway
                                         ELECTRONICALLY FILED                   Suite 2000
                                         DOC #:                                 New York NY 10019
                                         DATE FILED: 1/22/2020                  Tel 212.219.3572
                                                                                josephbondy@mac.com

                                                                  January 20, 2020
                                               Application GRANTED. Defendant Trapani's conditions of
                                               bail are temporarily modified to permit travel to the Central
                                               District of California from February 15, 2020, through
      Hon. Lorna G. Schofield                  February 23, 2020. All other conditions of bail shall remain in
      United States District Judge             effect. Defendant shall provide his Pretrial Officer with his
      Southern District of New York
                                               itinerary. The Clerk of the Court is respectfully directed to
      Thurgood Marshall U.S. Courthouse
                                               terminate the letter motion at docket number 253.
      40 Foley Square, Courtroom 1106
      New York, N.Y. 10007
                                                  Dated: January 22, 2020
                                                        New York, New York
Re:        United States v. Sharma, et. al, 18-cr-340 (LGS)
      Dear Judge Schofield,

             Defendant Raymond Trapani requests that his pre-trial release be modified to
      allow him to travel to his brother’s wedding celebration and ceremony in Los Angeles,
      California, from February 15 to 23, 2020.

            AUSA Samson Enzer and Pre-Trial Services Officers Izlia Sanchez (SDNY) and Brian
      Manganaro (EDNY) do not oppose this proposed modification.

               Thank you for consideration of this application.

                                                                  Respectfully submitted,

                                                                  _________/S/________
                                                                  Joseph A. Bondy
                                                                  Counsel to Raymond Trapani

      c:       AUSAs Samson Enzer and Negar Tekeei
               USPTOs Izlia Sanchez and Brian Manganaro
